Title: From John Adams to Arthur Lee, 31 March 1780
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Paris March 31st. 1780
     
     I have recieved your’s of the 26th, and that of the 15th. of this Month. I inclose a Copy of the Letter You desire.
     Mr. Garnier is gone into the Country, and I have not seen him since I arrived here. Mr. Iz. however has seen him and will give You a satisfactory Account of what he says.
     If I were to apply to the other Gentleman, You know what would be the Consequence. It would fly very soon to you know where, and I should have only the Credit of meddleing unnecessarily with Disputes, which I have kept out of, as much as I could, and which it is certainly now the public Interest and consequently my Duty to keep out of as much as I can. I had therefore rather be excused. The Gentleman himself would probably give You the same Answer to a Letter from You directly to him, as he would give to me, unless I should use Arts with him, which would be unworthy of You as well as me, and which I cannot use with any Body.
     I shall have enough to do to steer my little Bark, among the Rocks and Shoals. I shall have perplexities enough of my own which I cannot avoid, and Dangers too. These I shall meet with a steady Mind, and perhaps none of them will be greater than that which I think my Duty of avoiding things that dont belong to me.
     Scarcely ever any Minister executed a Commission for making Peace, without ruining his own Reputation, in a free Government. No Minister that ever existed had a more difficult and dangerous Peace to make, than I have. Add to this, we who are and have been in Trusts abroad are all envied. I shall be envied more than any other. To be Minister at the Court of St. James’s, is an Object that will tempt Numbers who would not care much about any other. Nothing less than this is the Amount of my present Commission. I was not envied when shipwrecked in the Gulf Stream, nor when chased for forty eight hours by three British Men of War at a time, nor when sailing in a Ship that leaked seven feet of Water in an hour, nor when devoured with Vermin, among Mules and Swine upon the Mountains of Gallicia: but the Idea of my residing in London, and approaching the exalted Steps of the British Throne, I know can never be patiently born by some People.
     
     The Malice and Madness of the British Court, however, will protect me from this Envy a long Time; perhaps longer than my Constituents will confide to me the Trust. But the Idea of my having such a Trust, the thought that so much Confidence is now placed in me, will naturally stir Passions enough, to make me take Care, how I conduct myself, and particularly to keep out of the Departments of others, and above all from meddling in personal Disputes, that have no Relation to mine.
     The Gentleman you mention has hitherto been very still, but he has been well recieved, by all that I have learnt.
     
      Adieu
      John Adams
     
    